Citation Nr: 0635295	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  97-13 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than November 1, 
2000, for the grant of service connection for the cause of 
the veteran's death.



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1945 to 
November 1948.  He also served in the United States Navy 
Reserves from March 1954 to September 1955, with active 
service from June 1954 to July 1955, and in the North 
Carolina Air National Guard from June 1981 to the time of his 
death in August 1983.  The veteran was serving a period of 
inactive duty for training at the time of his death.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision, which granted 
service connection for the cause of the veteran's death, 
effective November 1, 2000.  The appellant filed a notice of 
disagreement (NOD) with the assigned effective date in May 
2003, and the RO issued a statement of the case (SOC) in July 
2003.  The appellant filed a substantive appeal in August 
2003.

In September 2003, the Board remanded this matter to the RO 
further action.  After accomplishing the requested action, 
the RO continued the denial of the claim (as reflected in 
January and March 2006 supplemental SOCs (SSOCs)), and 
returned the matter to the Board for further appellate 
consideration


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  In November 1996, the appellant filed a claim for 
dependency and indemnity compensation (DIC) based on service 
connection for the cause of the veteran's death.  
3.  The law permitting a grant of service connection for the 
cause of the veteran's death (Veterans Benefits and Health 
Care Improvement Act of 2000, Pub. L. No 106-419) was not 
enacted until November 1, 2000.


CONCLUSION OF LAW

The claim for an effective date earlier than November 1, 
2000, for the award of service connection for the cause of 
the veteran's death is without legal merit.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.114, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. 3.159(c).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); and more 
recently, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present appeal, the appellant has been furnished the 
provisions of 38 C.F.R. § 3.400 and the criteria governing 
effective dates for service connection for the cause of 
death.  Moreover, the appellant has been afforded 
opportunities to present evidence and argument with respect 
to the claim for an earlier effective date.  In September 
2003, the Board remanded the claim to the RO for further 
notification action, based on the potential applicability of 
the VCAA; the RO furnished the appellant a VCAA notice letter 
in March 2004, and later readjudicated the claim based on 
evidence provided.  However, considering the basis for the 
denial of the claim, the Board finds the actions outlined 
above are sufficient to satisfy any duties to notify and 
assist owed the appellant.  As will be explained below, the 
claim lacks legal merit; therefore, the duties to notify and 
assist required by the VCAA are not applicable to the claim 
on appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

II.  Analysis

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for DIC shall be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training (ACDUTRA), or from injury 
incurred or aggravated while performing inactive duty for 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1131 
(West 2002).

On November 1, 2000, 38 U.S.C.A. § 101(24) was amended by the 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No 106-419, to additionally include within the 
definition of "active duty" any periods of inactive duty for 
training during which an individual becomes disabled or dies 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  
38 C.F.R. § 3.6 was also amended to reflect this change.  See 
66 Fed. Reg. 184, pp. 48558- 48561 (effective November 1, 
2000).

Where compensation benefits are awarded pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the law.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114(a) (2006).  If a claimant requests review of her claim 
within one year from the effective date of the liberalizing 
regulation, benefits may be authorized from the effective 
date of the liberalizing provisions.  38 C.F.R. § 3.114(a)(1) 
(2006).  However, if the claimant requests review of her 
claim more than one year from the effective date of the 
liberalizing regulation, benefits may be authorized only for 
a period of one year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3) (2006).

The appellant asserts that she is entitled to an effective 
date for service connection for the cause of the veteran's 
death earlier than November 1, 2000.  However, considering 
the record in light of the above-noted legal authority, the 
Board finds that an effective date earlier than November 1, 
2000 for service connection for the cause of the veteran's 
death is not warranted.

The basic facts in this case are not in dispute.  The 
veteran's death certificate shows that he died, in August 
1983, as a result of arteriosclerotic heart disease.  The 
appellant originally filed a claim for DIC benefits in 
October 1983.  In an October 1983 Administrative Decision, 
the RO denied the appellant's claim for DIC benefits on the 
basis that the evidence did not establish that the veteran's 
death was due to a service-connected disability.  The 
appellant did not appeal the denial.  

After the October 1983 Administrative Decision, in November 
1996, the appellant filed another claim for DIC benefits 
based on service connection for the veteran's death.  She 
asserted that the veteran's death occurred while he was on a 
period of active duty for training.  The RO eventually 
determined that, at the time of the veteran's death, he was 
serving a period of inactive duty for training.

At the time of the appellant's November 1996 claim, the law 
in effect established that active military service included 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  See 38 U.S.C.A. 
§ 101(24) (West 1991).

The November 1, 2000 enactment of the Veterans Benefits and 
Health Care Improvement Act of 2000 changed the definition of 
"active duty" to include any period of inactive duty for 
training during which an individual becomes disabled or dies 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  
See 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) 
(2006); 66 Fed. Reg. 48558-48561 (effective November 1, 
2000).  38 U.S.C.A. § 106(d)(4) (West 2002) states that an 
acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident are "covered diseases" that are 
deemed to be service connected if they occur while proceeding 
directly to or returning directly from inactive duty for 
training.

In a June 2002 RO letter, the Director for Compensation and 
Pension Service determined that the veteran was proceeding to 
his inactive duty for training when he died from an acute 
myocardial infarction, which is a covered disease listed in 
38 U.S.C.A. § 106(d)(4).  In a June 2002 rating decision, the 
RO granted service connection for the cause of the veteran's 
death, effective November 1, 2000.

The governing legal authority clear establishes that, where 
dependency and indemnity compensation is awarded pursuant to 
an Act or administrative issue, the effective date of such 
award shall not be earlier than the effective date of the Act 
or administrative issue.  See 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114(a).  See also Green (Doris) v. Brown, 10 
Vet. App. 111, 119 (1997) (section 5110(g) limits retroactive 
application of law to effective date of liberalizing 
legislation); and McCay v. Brown, 9 Vet. App. 183, 187 (1996) 
("plain language of section 5110(g) prohibits a retroactive 
award prior to the effective date of the legislation . . 
."), aff'd, 106 F.3d 1577 (Fed.Cir.1997).  

Therefore, as, in this case, service connection for the 
veteran's death was granted solely based on enactment of 
liberalizing legislation, effective  November 1, 2000, there 
is no legal basis for assignment of an effective date for the 
grant of service connection for the cause of the veteran's 
death (and, hence, award of DIC benefits) earlier than 
November 1, 2000.  

The Board points out that none of appellant's arguments or 
evidence presented changes the above-noted conclusion.

In a May 2006 statement, the appellant argued that 38 C.F.R. 
§ 3.114(a) allows the VA to pay benefits in a claim one year 
prior to the date of a change in the law that creates an 
entitlement; however, the Board finds that this is a 
misinterpretation of the law.  38 C.F.R. § 3.114(a)(3) states 
that if a claim is reviewed more than one year after the 
effective date of the law, benefits may be authorized for a 
period of one year prior to the date of the claim, not one 
year prior to the date of the change in the law.  Further, in 
the instant case, the appellant filed her claim prior to the 
effective date of the law (claimed filed in November 1996).  
Hence, 38 C.F.R. § 3.114(a)(3) does not apply in this case as 
this regulation applies to claims that are filed after the 
effective date of the change in law.  Moreover, 38 C.F.R. 
§ 3.114(a)(1) allows benefits only as of the effective date 
of the law and 38 C.F.R. § 3.114(a)(2) is not for application 
in this case as it pertains to claims that are reviewed on 
the initiative of VA, whereas in the instant case, the 
appellant filed a claim for the benefits ultimately awarded.

In November 2005, the veteran submitted a letter from a 
private physician T.D., M.D., who was the veteran's brother.  
Although the letter states that Dr. T.D., was aware that the 
veteran had hypertension and coronary artery disease, there 
was no opinion that the veteran's hypertension and coronary 
artery disease were related to his periods of active duty.  
Hence, this letter does not provide a basis for an earlier 
grant of service connection for the cause of the veteran's 
death.

Under these circumstances, the Board finds that the claim for 
an earlier effective date for the award of service connection 
for the cause of the veteran's death must be denied.  Where, 
as here, the law, and not the evidence, is dispositive, the 
appeal must be terminated or denied as without legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than November 1, 2000, for the 
award of service connection for the cause of the veteran's 
death is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


